DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hodges (US 5,507,793).
In regard to claim 1, Hodges teaches a tubular collar (see figure 6 and 4), comprising: a first sheet with a first curvilinear concave top (neck wrap: 10 made from first/top sheet: 21, see annotated figure below), a first curvilinear convex bottom (see annotated figure 6 below), and first and second tapered ends (see annotated figure 6 below), the first sheet comprising an opening positioned between the first and second tapered ends (opening: 30), and the first sheet comprising a first fastener positioned on the first tapered end (fastener as seen in annotated figure below and identifier 14 as detailed in column 3, lines 33-43); and a second sheet (bottom/second sheet: 23) with a second curvilinear concave top affixed to the first curvilinear concave top (see annotated figure below and column 3, lines 44-58 detailing that attachment of the front and back panels to form figure 6), a second curvilinear convex bottom affixed to the first curvilinear convex bottom (see annotated figure 6 below), a third tapered end affixed to the first tapered end (see annotated figure below), and a fourth tapered end affixed to the second tapered end (see annotated figure below), a second fastener positioned on one of the fourth tapered end (fastener as seen in annotated figure below and identifier 14 as detailed in column 3, lines 33-43).  

    PNG
    media_image1.png
    506
    583
    media_image1.png
    Greyscale


 	In regard to claim 2, Hodges teaches wherein the first fastener is releasably attachable to the second fastener such that the tubular collar is configurable between an open configuration and a closed configuration (fasteners as seen in annotated figure above and identifiers 14a and 14b as detailed in column 3, lines 33-43).
  
 	In regard to claim 3, Hodges teaches wherein in the closed configuration, the first fastener is attached to the second fastener and the tubular collar forms a loop sized to be placed around the neck of an individual (fasteners as seen in annotated figure above and identifiers 14a and 14b as detailed in column 3, lines 33-43 and figure 4).
 

 	In regard to claim 4, Hodges teaches wherein a first distance between the first curvilinear concave top and the first curvilinear convex bottom is greater than a second distance 16 Atty. Docket No.: 11216-002US1between the second curvilinear concave top and the second curvilinear convex bottom, thereby forming an enclosed cavity (see two different options of creating the first and second distances being greater and less between the first/top and second/bottom wrap layers).  

    PNG
    media_image2.png
    461
    415
    media_image2.png
    Greyscale


 	In regard to claim 5, Hodges teaches wherein the opening provides access to the enclosed cavity through the first sheet (column 4, lines 1-11).  

 	In regard to claim 6, Hodges teaches wherein the opening is configurable between an open and closed configuration (column 4, lines 1-11).  

 	In regard to claim 7, Hodges teaches wherein the opening comprises a fastener selected from the group consisting of: a zipper, a fold, a flap, a button, and a hook and pile cloth (column 4, lines 1-11).  

 	In regard to claim 8, Hodges teaches wherein the tubular collar is adapted to receive and maintain a cooling medium in the enclosed cavity via the opening (pouch: 40; column 11-21).  

 	In regard to claim 9, Hodges teaches wherein the tubular collar is adapted to receive and maintain a heating medium in the enclosed cavity via the opening (pouch: 40, column 11-21).  

 	In regard to claim 10, Hodges teaches further comprising an insert sized and shaped to be maintained within the enclosed cavity (pouch: 40: column 11-21).  

In regard to claim 11, Hodges teaches wherein the insert comprises an opening adapted to receive and maintain a cooling medium within the insert (see figure 7, pouch 40 has an opening 41: column 11-28).  

 In regard to claim 12, Hodges teaches wherein the insert comprises an opening adapted to receive and maintain a heating medium within the insert ((see figure 7, pouch 40 has an opening 41: column 11-28).  

 	In regard to claim 13, Hodges teaches wherein the first sheet is affixed to the second sheet by one or more of: stitching, stapling, gluing, adhering, welding, fusing, and molding (column 3, lines 44-58).  

 	In regard to claim 14, Hodges teaches wherein the first and/or second sheet are a liquid permeable material (column 2, lines 44-46).  

Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (US D827,844).
  	In regard to claim 1, Lucas teaches a tubular collar (see figure 8), comprising: a first sheet with a first curvilinear concave top (first sheet is top sheet: see annotated figure below and bottom description of figures), a first curvilinear convex bottom (see annotated figure below), and first and second tapered ends (see annotated figure below), the first sheet comprising an opening positioned between the first and second tapered ends (see description of drawings detailing pocket for therapy pack), and the first sheet comprising a first fastener positioned on the first tapered end (see annotated figure below and description of the figures detailing the Velcro); and a second sheet with a second curvilinear concave top affixed to the first curvilinear concave top (see detailed description of figures detailing the sewing of the panels together at stitching along the periphery), a second curvilinear convex bottom affixed to the first curvilinear convex bottom (see annotated figure below), a third tapered end affixed to the first tapered end, and a fourth tapered end affixed to the second tapered end (see annotated figure below), a second fastener positioned on one of the fourth tapered end (see embodiment of figure 5 detailing one fastener on each side of the wrap and figure 8).  

    PNG
    media_image3.png
    221
    671
    media_image3.png
    Greyscale
 (

 	In regard to claim 2, Lucas teaches wherein the first fastener is releasably attachable to the second fastener such that the tubular collar is configurable between an open configuration and a closed configuration (see figure 8 and descritiopn of Velcro).  

 	In regard to claim 3, Lucas teaches wherein in the closed configuration, the first fastener is attached to the second fastener and the tubular collar forms a loop sized to be placed around the neck of an individual (see figure 8).  

 	In regard to claim 4, Lucas teaches wherein a first distance between the first curvilinear concave top and the first curvilinear convex bottom is greater than a second distance 16 Atty. Docket No.: 11216-002US1between the second curvilinear concave top and the second curvilinear convex bottom, thereby forming an enclosed cavity (see annotated figure above).  

 	In regard to claim 13, Lucas teaches wherein the first sheet is affixed to the second sheet by one or more of: stitching, stapling, gluing, adhering, welding, fusing, and molding (see bottom portion of description detailing that the inner lines shown around the periphery are stitching).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodges (US 5,507,793) in view of Rosenthal (US 4,742,581).
 	Hodges teaches a tubular collar as described above in claims 1-14. However, Hodges fails to teach the specific material as claimed, the first sheet being thicker than the second sheet, and the first sheet having a lower thermal conductivity than the second sheet. 
 	In regard to claim 15, Hodges teaches the layers being made from soft, absorbent material, preferably terry cloth (column 2, lines 43-46), however, Hodges fails to specify the type of material used in the terry cloth construction. Rosenthal teaches a cooling body wrap made from air pervious, moisture absorbent, and liquid permeable material, which may be woven 100% cotton fabric (column 1, lines 23-29). 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the soft absorbent material of Hodges in a 100% cotton as taught by Rosenthal, since the soft absorbent material of Hodges being cotton would provide a soft, absorbent, water permeable, and breathable layer of the wrap. Here we are taking one well-known water absorbent, water permeable material for a body wrap and replacing it with another well-known water absorbent, water permeable material (cotton of Rosenthal) to provide a breathable wrap layer. 

 	In regard to claim 16, Rosenthal teaches a cooling body warp wherein 
wherein the first sheet is thicker than the second sheet (column 3, lines 18-23, details the first/outer: 30 sheet being made of thicker material than the foraminous mesh of the inner layer: 20).  
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the body wrap of Hodges with the inner and outer wrap layers of Rosenthal, since the body wrap of Hodges provides with a thicker outer layer then inner layer would providing a wrap that allows for breathability and comfort of the outer/first layer (Rosenthal: column 3, lines 18-22). 

 	In regard to claim 17, Rosenthal teaches a cooling body wrap wherein the first sheet has a lower thermal conductivity than the second sheet (column 2, lines 29-49).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the body wrap of Hodges with the first/outer layer having a lower conductivity than the second/inner layer as taught by Rosenthal, since the wrap of Hodges made from a first/outer layer having a lower conductivity than the second/inner layer would provide a body wrap that allows for better temperature regulation and cooling (see Abstract of Rosenthal).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 from submitted herewith. The cited prior art to Cipolla (US 5,458,628) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732